DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/20/2021 has been entered.
 Response to Arguments
Applicant’s arguments filed 12/20/2021 have been fully considered.
Applicant argues that “Takashi fails to disclose a support apparatus that is separate from the second die assembly and attached to the second die assembly” (see the paragraph bridging pgs. 5-6) and “Takashi discloses an apparatus for forming steering racks but fails to disclose an apparatus where two die assemblies are movable towards each other to forge a steering rack from a bar (Takashi Abstract)” (see pg. 8, ¶ 2).
Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999), and MPEP § 2111.02).
Applicant further argues that “as is clear from FIGs. 26 and 27 [of Takashi]…the gripper 152 moves in a direction that is parallel to an axis of the steering rack 101 and not substantially transverse to an axis of the steering rack 101” (see pg. 7, ¶ 1).
In response, applicant has not defined the axis to be any particular axis extending in any particular direction. Therefore, any axis that can be drawn through any portion of the steering rack meets the claim limitation.
Upon further consideration of the prior art rejection of claim 1 set forth in the Final Office Action, it was determined that Takashi fails to disclose that the lost-motion mechanism is capable of abutting the first die assembly as the forging die closes, as claim 1 requires (see the “wherein” clause). However, new grounds of rejection are set forth in view of Takashi modified by McLean (US 2004/0182125 A1). See the current rejections set forth below.
Specification
The disclosure is objected to because of the following informalities:
Pg. 3, lns. 6-7, recites “the bearing rail is formed from a solid length of bearing rail and the bore is machined in the solid length of bearing rail”. Because it is unclear what solidity has 
Pg. 9, lns. 1-2, recites “Bearing rail 18a will typically be made from a solid length of commercially available bearing rail.” Because it is unclear what solidity has to do with length, examiner suggests replacing “solid length” with, for example, ‘single piece’.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) except as otherwise indicated in this Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) because the claim 
Such claim limitation(s) is/are:
“lost-motion mechanism supporting the gripper” (clm. 1); the term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “supporting the gripper”, and the term “mechanism” is not preceded by a structural modifier
“side-shift mechanism adapted to move the gripper” (clm. 1); the term “mechanism” is a generic placeholder (nonce term) and is coupled to the functional language “to move the gripper”, and the term “mechanism” is not preceded by a structural modifier
Because these limitations are being interpreted under 35 U.S.C. § 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) applicant may: (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):



Claims 1-9 and 11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. § 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the claim recites “a lost-motion mechanism supporting the gripper and permitting limited relative movement between the gripper and the second die assembly in the direction of closing of the forging die” and “the lost-motion mechanism is adapted to abut the first die assembly as the forging die closes to forge the steering rack”. However, the “first die assembly” and the “second die assembly” have not been positively recited as they are initially set forth in an intended use recitation within the preamble as elements of a forging die which also is not positively recited. The claim is drawn to a support apparatus, and the forging die along with the first and second die assemblies is not germane to the patentability of the support apparatus. Because they are recited in the body of the claim it is unclear if applicant intends for them to be part of the claimed invention, but because they are not positively recited it is improper to define or attempt to limit the lost-motion mechanism relative to them. They are currently not being interpreted as part of the claimed invention.
 Further, it is unclear what is meant by “substantially transverse” (lns. 12-13). The plain meaning of transverse is, for example, two lines that are not parallel to each other. And it seems that “substantially transverse” would mean two lines that are not necessarily transverse, which means they could also be parallel and therefore not transverse at all. Substantially transverse is being interpreted to mean transverse.
Regarding claim 9: the claim recites “a solid length of bearing rail and the bore is machined in the solid length of bearing rail.” It is unclear what is meant by “solid length”. What does solidity have to do with length? Examiner suggests reciting, for example, ‘the bearing rail is a single piece of bearing rail and the bore is machined in the bearing rail’ in accordance with fig. 15, and that is how the claim is being interpreted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Takashi (US 2008/0229803 A1), in view of McLean (US 2004/0182125 A1).
Regarding claim 1, which is being examined as best understood: Takashi discloses a support apparatus (111) comprising:
a gripper (152) adapted to grip a shank (153) of a forged steering rack (101), the gripper (152) is capable of being open when a forging die is in the open position and the bar (101a) is loaded in the forging die (figs. 22-28);
a lost-motion mechanism (141) supporting the gripper (152) (see fig. 25, it supports the gripper in separating the rack from the teeth of the upper die) and permitting limited relative movement between the gripper (152) and a second die assembly (114) in the direction of 
a side-shift mechanism (151) adapted to move the gripper (152) in a sideways direction substantially transverse to an axis of the steering rack (101) and transverse to the direction of closing of the forging die (113) (see figs. 26-27, movement of 152) (NOTE: the limitation does not require that the “axis” is a longitudinal axis of the steering rack),
wherein:
the lost-motion mechanism (141) is adapted to cooperate with the first die assembly (115) as the forging die (113) closes to forge the steering rack (101) from the bar (101a) placed in the forging die (113) thereby positioning the gripper (152) to grip the shank (153) of the steering rack (101) during a final closing travel of the forging die (113) (see fig. 22) (NOTE: the limitation does not require that the lost-motion mechanism is the feature that positions the gripper),
the gripper (152) is operable to grip the shank (153) of the steering rack (101),
the gripper (152) is adapted to lift the gripped steering rack (101) away from the first die assembly (115) as the forging die opens (see fig. 23), and
the side-shift mechanism (151) is adapted to move the gripped steering rack (101) in the sideways direction to enable another bar (135) to be placed in the forging die (113) whilst the steering rack is held by the gripper (see fig. 27).
Takashi does not explicitly disclose that the lost-motion mechanism abuts the first die assembly as the forging die closes, and the gripper is operable to grip the shank of the steering rack whilst the lost-motion mechanism abuts the first die assembly.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi such that the lost-motion mechanism abuts the first die assembly, as taught by McLean, because applying known techniques to yield predictable results requires only routine skill in the art (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)). The modification results in the lost-motion mechanism abutting the first die assembly as the forging die closes and while the gripper grips the shank of the steering rack.
Regarding claim 4, which depends on claim 1: Takashi discloses the lost-motion (141) mechanism is guided by rods (142, 142b, fig. 22), each rod having a head to limit the motion of the lost-motion mechanism (see ¶¶ [0201]-[0204], the rods form a through hole through which the steering rack is positioned during operation of the forging die, during said operation movement of lost-motion mechanism is limited).
Regarding claim 5, which depends on claim 1: Takashi discloses the second die assembly (114, fig. 22) comprises a tooth die (114c) (¶ [0171]).
Regarding claim 6, which depends on claim 1: Takashi discloses the side-shift mechanism (151) is moved by means of an actuator (154) (see ¶ [0204]).
Regarding claim 11, which depends on claim 1: Takashi discloses the apparatus (111) is adapted to enable the forging die (113) to be serviced whilst the steering rack (101) is held by the gripper (152) (see ¶ [0205]; apparatus 111 is depicted in figs. 22-27, which shows the steering rack (101) being held by the gripper 152; by this configuration, maintenance of the die assembly 113 is facilitated).
Allowable Subject Matter
Claims 2-3 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all rejections under 35 U.S.C. 112(b) set forth in this Office Action are overcome.
Claim 9 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) set forth in this Office Action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art as exemplified by Takashi (US 2008/0229803 A1), McLean (US 2004/0182125 A1), Meerendonk (DE 2929800 A1), and Sahlin (US 2,275,561 A), fails to anticipate or render obvious in combination the subject matter of claims 2 and 7 in combination with the other limitations of the claims from which they depend. Note that claims 3 and 8-9 are only indicated as allowable subject matter due to their dependencies on claims 2 and 7, respectively.
Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Meerendonk (DE 2929800 A1): at least the figures are pertinent to at least claim 1 in general
Sahlin (US 2,275,561 A): at least the figures are pertinent to at least the support apparatus being separate from the second die assembly and configured to be directly attached to the second die assembly
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/JESSICA CAHILL/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
/JARED O BROWN/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725